Case: 21-50408      Document: 00516420296         Page: 1    Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                          August 4, 2022
                                   No. 21-50408
                                                                          Lyle W. Cayce
                                                                               Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Taing,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:20-CR-176-3


   Before Richman, Chief Judge, and Wiener and Willett, Circuit
   Judges.
   Per Curiam:*
          A jury convicted Christopher Taing of possession with intent to
   distribute fifty grams or more of methamphetamine in violation of 21 U.S.C.
   § 841 and possession of a firearm in furtherance of a drug trafficking crime in
   violation of 18 U.S.C. § 924(c). Taing argues on appeal that several of his
   statements to law enforcement authorities were obtained illegally and should

          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50408         Document: 00516420296             Page: 2   Date Filed: 08/04/2022




                                          No. 21-50408


   have been suppressed. He also argues that the district court made multiple
   errors in its jury instructions. We affirm the district court’s judgment.
                                                I
          Law enforcement officers suspected that Taing was involved in a drug
   trafficking operation in Midland, Texas. Officer Joseph Beltran and DEA
   Special Agent Jaye Johnson followed Taing as he drove away from a
   suspected drug transaction and then parked in a hotel parking lot. They
   followed him through the lobby and into the hotel’s hallway. Taing carried a
   backpack. The officers ordered Taing to stop and show his hands. He did
   not comply. Taing reached under his waistband, which led the officers to
   suspect he was reaching for a weapon, so they detained him in the hallway.
          The officers recorded what transpired on a body camera. As Taing
   was handcuffed on the floor, the officers asked him if he had a weapon. He
   said yes, and after frisking him, the officers recovered a loaded Glock 17 pistol
   from Taing’s waistband. They asked his room number and whether there
   were additional people or guns in the room. Taing told the officers a room
   number, and he said no one and no weapons were inside. Then the officers
   asked Taing if he had anything illegal in his backpack. He responded that
   there was “some ice” inside. Taing gave the officers his consent to search
   the backpack, and, relevant here, they found approximately four ounces of
   methamphetamine. At that point, the officers read Taing his Miranda rights
   for the first time.1
          The officers took Taing to the police station. An audio recording
   reveals that they gave a second Miranda warning, and Taing confirmed that
   he understood his rights. Officer Beltran began an interrogation as follows:
   “Obviously, you got caught up with some meth and a pistol, okay, it’s not a

          1
              Miranda v. Arizona, 384 U.S. 436 (1966).




                                                2
Case: 21-50408         Document: 00516420296        Page: 3   Date Filed: 08/04/2022




                                     No. 21-50408


   secret, we know what’s going on. So right now, your opportunity is now to
   either make yourself look honest or to make yourself look like a liar. So, what
   happened tonight?” Over the next thirty minutes, Taing confessed that he
   paid $1,000 for the methamphetamine, sold methamphetamine for the
   previous two months, and asserted he was carrying the Glock in his waistband
   for protection.
          Relevant here, a grand jury charged Taing with a § 841 drug offense
   and § 924(c)(1) firearm offense. Before trial, Taing moved to suppress his
   post-arrest statement that he had “ice” in his backpack. The district court
   heard live testimony from Officer Beltran, and it considered the body camera
   video of Taing’s arrest along with the audio interview of the station-house
   interrogation. The court granted Taing’s suppression motion in part. It
   suppressed Taing’s un-Mirandized statement that he had “some ice” in his
   backpack, but the court ruled that his subsequent warned confession, which
   took place at the station house, was admissible. Applying Missouri v. Seibert,2
   the court reasoned that the officers did not employ a deliberate two-step
   strategy to circumvent the Miranda rule. It then concluded that Taing’s
   warned confession was voluntary and therefore admissible. The court
   emphasized that Taing had waived his Miranda rights and that the station-
   house interrogation was calm and cooperative.               Accordingly, the
   Government introduced Taing’s confession at trial, and the jury convicted
   Taing of the firearm and drug offenses.
                                          I
          Taing raises three challenges in this appeal. First, he argues that his
   warned confession at the station house should have been suppressed because
   the officers deliberately employed a two-step interrogation technique to


          2
              542 U.S. 600 (2004).




                                          3
Case: 21-50408           Document: 00516420296              Page: 4       Date Filed: 08/04/2022




                                            No. 21-50408


   circumvent Miranda. Second, he asserts that an error in the district court’s
   jury instructions regarding the § 924(c) offense constructively amended his
   indictment. Third, he argues that the district court failed to instruct the jury
   that it must not let racial prejudice influence its decision-making.
                                                  A
           “Where a district court has denied a motion to suppress evidence, we
   review its factual findings for clear error and its conclusions of law de novo.”3
   “[W]hether Miranda’s guarantees have been impermissibly denied to a
   criminal defendant . . . is a matter of constitutional law . . . .”4 “We view the
   evidence most favorably to the party prevailing below, except where such a
   view is inconsistent with the trial court’s findings or is clearly erroneous
   considering the evidence as a whole.”5 Additionally, when the denial of a
   suppression motion is based on live testimony, as in this case, our review is
   “particularly deferential” to the court below.6
           The Fifth Amendment provides that “[n]o person . . . shall be
   compelled in any criminal case to be a witness against himself.”7 To
   safeguard that right, “Miranda warnings must be administered prior to
   ‘custodial interrogation.’”8 A suspect is subject to custodial interrogation
   when he is “placed under formal arrest or when a reasonable person in the
   suspect’s position would have understood the situation to constitute a

           3
             United States v. Lim, 897 F.3d 673, 685 (5th Cir. 2018) (quoting United States v.
   Ortiz, 781 F.3d 221, 226 (5th Cir. 2015)).
           4
               United States v. Harrell, 894 F.2d 120, 122-23 (5th Cir. 1990).
           5
               Lim, 897 F.3d at 685 (internal quotation marks omitted).
           6
               Id. (quoting Ortiz, 781 F.3d at 226).
           7
               U.S. Const. amend. V.
           8
            United States v. Bengivenga, 845 F.2d 593, 595 (5th Cir. 1988) (en banc); see also
   Miranda v. Arizona, 384 U.S. 436, 444 (1966).




                                                   4
Case: 21-50408            Document: 00516420296               Page: 5     Date Filed: 08/04/2022




                                            No. 21-50408


   restraint on freedom of movement of the degree which the law associates
   with formal arrest.”9 “Generally, statements obtained during a custodial
   interrogation without providing adequate warnings under Miranda are
   inadmissible.”10
           When officers question the same suspect in multiple custodial
   interrogations, “[a] subsequent administration of Miranda warnings to a
   suspect who has given a voluntary but unwarned statement ordinarily should
   suffice to remove the conditions that precluded admission of the earlier
   statement.”11 The Supreme Court’s decision in Oregon v. Elstad12 explained
   that “[t]here is no warrant for presuming coercive effect where the suspect’s
   initial inculpatory statement, though technically in violation of Miranda, was
   voluntary.”13 “The relevant inquiry is whether, in fact, the second statement
   was also voluntarily made.”14 “As in any such inquiry, the finder of fact must
   examine the surrounding circumstances and the entire course of police
   conduct with respect to the suspect in evaluating the voluntariness of his
   statements.”15



           9
             Bengivenga, 845 F.2d at 596; see also Howes v. Fields, 565 U.S. 499, 509 (2012)
   (“Determining whether an individual’s freedom of movement was curtailed, however, is
   simply the first step in the analysis, not the last. . . . We have ‘decline[d] to accord
   talismanic power’ to the freedom-of-movement inquiry, and have instead asked the
   additional question whether the relevant environment presents the same inherently
   coercive pressures as the type of station house questioning at issue in Miranda.” (internal
   citation omitted) (quoting Berkemer v. McCarty, 468 U.S. 420, 437 (1984)).
           10
                United States v. Courtney, 463 F.3d 333, 336 (5th Cir. 2006).
           11
                Oregon v. Elstad, 470 U.S. 298, 314 (1985).
           12
                470 U.S. 298.
           13
                Id. at 318.
           14
                Id.
           15
                Id.




                                                   5
Case: 21-50408            Document: 00516420296            Page: 6       Date Filed: 08/04/2022




                                          No. 21-50408


           However, if “deliberately coercive or improper tactics” were used
   “in obtaining the initial statement,” Elstad is not applicable.16 In Missouri v.
   Seibert,17 a divided Supreme Court addressed the consequences of a
   “deliberate two-step strategy” that was “designed to circumvent
   Miranda.”18 Officers “relied on the defendant’s prewarning statement to
   obtain the postwarning statement used against her at trial” by “cross-
   examin[ing]” her with the unwarned statements during the Mirandized
   interview.19 Concurring in the judgment, Justice Kennedy provided the
   fifth vote to affirm the suppression of the defendant’s warned statements.20
   Under Justice Kennedy’s test, if a “deliberate two-step strategy has
   been used, postwarning statements that are related to the substance of
   prewarning statements must be excluded unless curative measures are taken
   before the postwarning statement is made.”21 The “[c]urative measures
   should be designed to ensure that a reasonable person in the suspect’s
   situation would understand the import and effect of the Miranda warning and
   of the Miranda waiver.”22
           After Seibert, courts determining the admissibility of warned
   statements that follow unwarned statements must first assess whether the

           16
                Id. at 314.
           17
                542 U.S. 600 (2004).
           18
                Id. at 618, 622 (Kennedy, J., concurring in judgment).
           19
                Id. at 621.
           20
               Id. at 622; see also United States v. Courtney, 463 F.3d 333, 338 (5th Cir. 2006)
   (“It is well established that when we are confronted with a plurality opinion, we look to that
   position taken by those Members who concurred in the judgments on the narrowest
   grounds. Therefore, we find Seibert’s holding in Justice Kennedy’s opinion concurring in
   the judgment.” (internal quotation marks and citations omitted)); Marks v. United States,
   430 U.S. 188, 193 (1977).
           21
                Seibert, 542 U.S. at 622 (Kennedy, J., concurring in judgment).
           22
                Id.




                                                 6
Case: 21-50408            Document: 00516420296             Page: 7      Date Filed: 08/04/2022




                                            No. 21-50408


   officers deliberately used a two-step strategy to circumvent Miranda.23 If law
   enforcement authorities did employ such a strategy, courts evaluate whether
   appropriate curative measures were taken.24 If there was no deliberate two-
   step strategy, however, the admissibility of the warned statements is
   “governed by the principles of Elstad.”25
           In United States v. Nunez-Sanchez,26 we applied the Seibert and Elstad
   frameworks to affirm the denial of a motion to suppress a warned confession
   that followed an unwarned interrogation.27 Officers stopped the defendant
   and asked him his name, age, and immigration status, to which he responded
   that he had entered the country illegally.28 They then gave the Miranda
   warnings, and he confessed to several drug and firearm offenses.29 As to the
   Seibert inquiry, we determined that “there was nothing in the circumstances
   or the nature of the questioning to indicate that” the officers used a deliberate
   two-step strategy, emphasizing that the defendant was “calm and
   cooperative” and the police “did not act with aggressiveness or hostility.”30
   Turning to Elstad, we concluded that the defendant did not allege that the
   police had used coercive tactics during his confessions, and therefore they
   were voluntary and admissible.31


           23
                Id.; United States v. Nunez-Sanchez, 478 F.3d 663, 668 (5th Cir. 2007).
           24
                Seibert, 542 U.S. at 622 (Kennedy, J., concurring in judgment).
           25
              Id.; see also Courtney, 463 F.3d at 338 (explaining that the Elstad test applies
   unless there was a deliberate two-step strategy).
           26
                478 F.3d 663.
           27
                Id. at 668-69.
           28
                Id. at 665.
           29
                Id.
           30
                Id. at 668-69.
           31
                Id. at 669.




                                                  7
Case: 21-50408          Document: 00516420296             Page: 8       Date Filed: 08/04/2022




                                          No. 21-50408


           Here, the district court determined that the police failed to provide
   Taing with the necessary Miranda warnings when he was first questioned
   about the contents of his backpack at the hotel. The court suppressed
   Taing’s statement that he had “ice” in his bag, but it admitted Taing’s
   subsequent, Mirandized confession at the station house. The district court
   reasoned that the officers did not use a deliberate two-step interrogation
   strategy, so it applied the Elstad voluntariness inquiry. The court concluded
   that Taing’s warned statements were voluntary, so it admitted them.
           We agree with the district court that the officers in this case did not
   employ a deliberate two-step strategy to circumvent Miranda. As an initial
   matter, Taing argues that it is the Government’s burden to disprove
   deliberateness, citing the standard in the Second and Eighth Circuits.32 We
   have not addressed the burden issue previously, and we need not resolve it to
   decide this case.33 Assuming without deciding that the burden was on the
   Government, the preponderance of the evidence suggests that the officers
   did not use “coercion or other improper tactics” to circumvent Miranda.34
   The officers never “cross-examin[ed]” Taing with his unwarned statement




           32
             See United States v. Capers, 627 F.3d 470, 479-80 (2d Cir. 2010) (placing the
   burden on the Government to disprove deliberateness under a preponderance of the
   evidence standard); United States v. Ollie, 442 F.3d 1135, 1142-43 (8th Cir. 2006) (same).
           33
               See, e.g., United States v. Lim, 897 F.3d 673, 692 (5th Cir. 2018) (holding that
   there was not a deliberate two-step strategy without addressing the burden of proof); United
   States v. Tovar, 719 F.3d 376, 388 (5th Cir. 2013) (same); United States v. Nunez-Sanchez,
   478 F.3d 663, 668-69 (5th Cir. 2007) (same); see also United States v. Blevins, 755 F.3d 312,
   327 (5th Cir. 2014) (holding that the defendant “has not shown that her post-Miranda
   inculpatory statements were in any way the product of coercive tactics,” but without
   explicitly stating that was the defendant’s burden).
           34
                See Nunez-Sanchez, 478 F.3d at 668.




                                                 8
Case: 21-50408           Document: 00516420296               Page: 9   Date Filed: 08/04/2022




                                             No. 21-50408


   that there was “ice” in his backpack.35 They referenced only the physical
   evidence that was discovered at the scene—the pistol and drugs.
          The cooperative nature of Taing’s interrogations provide additional
   support for our conclusion that there was not a deliberate two-step strategy
   in this case. In Seibert, “[t]he unwarned interrogation was conducted in the
   station house, and the questioning was systematic, exhaustive, and managed
   with psychological skill.”36 Here, however, Taing’s unwarned interrogation
   took place at the hotel, not the station house, and it was relatively brief. The
   officers had just handcuffed Taing after he reached for his waistband, and he
   was lying on the floor of the hotel’s hallway. They asked him whether he had
   any weapons, and they discovered his pistol. Then they asked him which
   hotel room was his and whether other people or weapons would be found
   there, as well as whether there was anything illegal in his backpack. As in
   Nunez-Sanchez, the officers also never displayed any “aggressiveness or
   hostility” during the interviews.37 We therefore conclude that “nothing in
   the circumstances or the nature of the questioning . . . indicate . . . coercion”
   or “a deliberate attempt to employ a two-step strategy.”38
          Turning to the Elstad inquiry, we must assess whether “the second
   statement was also voluntarily made” by “examin[ing] the surrounding
   circumstances and the entire course of police conduct with respect to the
   suspect.”39 “In cases such as this, ‘[a] subsequent administration of Miranda
   warnings to a suspect who has given a voluntary but unwarned statement
   ordinarily should suffice to remove the conditions that precluded admission

          35
               See Seibert, 542 U.S. at 621 (Kennedy, J., concurring in judgment).
          36
               Id. at 616 (plurality opinion).
          37
               See United States v. Nunez-Sanchez, 478 F.3d 663, 669 (5th Cir. 2007).
          38
               See id. at 668.
          39
               Oregon v. Elstad, 470 U.S. 298, 318 (1985).




                                                  9
Case: 21-50408           Document: 00516420296            Page: 10       Date Filed: 08/04/2022




                                           No. 21-50408


   of the earlier statement.’”40 As in Nunez-Sanchez, Taing failed to allege that
   the officers used any coercive tactics to obtain his warned confession.41 The
   audio evidence shows the tone of the interrogation was conversational. Taing
   was never verbally or physically threatened. The officers also read Taing his
   Miranda rights and Taing confirmed that he understood them before they
   began the questioning. We therefore agree with the district court that
   Taing’s Mirandized confession was not coerced, and we conclude that the
   court correctly denied Taing’s motion to suppress his confession.
                                                 B
          Next, we address Taing’s argument that the district court
   constructively amended the indictment in its jury instructions. A grand jury
   indicted Taing for “knowingly possess[ing] a firearm . . . in furtherance of [a]
   drug trafficking crime” in violation of § 924(c). At the close of evidence,
   however, the district court instructed the jury that to find Taing guilty, the
   Government had to prove that Taing “knowingly used or carried a firearm
   during and in relation to” the drug-trafficking crime.
          The Fifth Amendment provides that “[n]o person shall be held to
   answer for a capital, or otherwise infamous crime, unless on . . . indictment
   of a Grand Jury.”42 This provision “guarantees criminal defendants a right
   to be tried solely on allegations in an indictment returned by the grand
   jury.”43 “Consequently, once an indictment issues, only the grand jury may
   broaden or alter it.”44 “A constructive amendment occurs when [the court]


          40
               Nunez-Sanchez, 478 F.3d at 669 (quoting Elstad, 470 U.S. at 318).
          41
               See id.
          42
               U.S. Const. amend. V.
          43
               United States v. Thompson, 647 F.3d 180, 183 (5th Cir. 2011).
          44
               Id. at 184.




                                                 10
Case: 21-50408         Document: 00516420296               Page: 11       Date Filed: 08/04/2022




                                           No. 21-50408


   permits the defendant to be convicted upon a factual basis that effectively
   modifies an essential element of the offense charged or permits the
   government to convict the defendant on a materially different theory or set
   of facts than that with which she was charged.”45
          As an initial matter, Taing asserts that constructive amendments are
   structural errors, rendering them per se prejudicial. Before the Supreme
   Court’s decision in United States v. Olano,46 this court had held that
   constructive amendments are reversible error per se.47                       After Olano,
   however, we concluded that if a defendant fails to preserve his objection
   below, “plain error review applies even if there has been a constructive
   amendment.”48           Taing did not preserve his constructive amendment
   argument below, so we review the district court’s instruction for plain
   error.49 Under plain error review, we ask if the district court committed an
   error that is clear and obvious and whether that error affected Taing’s
   substantial rights.50 If yes, “the decision whether to correct a forfeited error
   remains soundly within our discretion,” and we may exercise that discretion
   only if the error “seriously affect[s] the fairness, integrity, or public
   reputation of judicial proceedings.”51



          45
               Id. (quoting United States v. McMillan, 600 F.3d 434, 451 (5th Cir. 2010)).
          46
               507 U.S. 725 (1993).
          47
               United States v. Bohuchot, 625 F.3d 892, 897 (5th Cir. 2010).
          48
              Id.; see also United States v. Griffin, 800 F.3d 198, 202 (5th Cir. 2015) (“A
   ‘constructive amendment’ of the indictment is reversible error per se—assuming that the
   defendant preserved his objection below—while a ‘variance’ is subject to harmless error
   review.” (footnote omitted)).
          49
               United States v. Stanford, 805 F.3d 557, 566 (5th Cir. 2015).
          50
               Id.
          51
               Id. (quoting Olano, 507 U.S. at 735-36).




                                                 11
Case: 21-50408         Document: 00516420296              Page: 12   Date Filed: 08/04/2022




                                           No. 21-50408


          Not every misstatement of an offense in a jury instruction is
   impermissible.52 “The accepted test is that a ‘constructive amendment
   occurs if the jury is permitted to convict on an alternative basis permitted by
   the statute but not charged in the indictment.’”53 “[T]he key inquiry is
   whether the jury charge broadened the indictment; if it only narrowed the
   indictment, no constructive amendment occurred.”54 Also, even if there was
   an error, what matters is “not whether the instruction ‘could have’ been
   applied in an unconstitutional manner, but whether there is a reasonable
   likelihood that the jury did so apply it.”55
          We conclude that the district court’s jury instruction did not broaden
   Taing’s indictment. Section 924(c) provides as follows:
          [A]ny person who, during and in relation to any . . . drug
          trafficking crime . . . for which the person may be prosecuted in
          a court of the United States, uses or carries a firearm, or who, in
          furtherance of any such crime, possesses a firearm, shall, in
          addition to the punishment provided for such crime of violence
          or drug trafficking crime [be sentenced to an additional term of
          years.]56
   Relevant here, the statute criminalizes “us[ing] or carr[ying] a firearm”
   “during and in relation to” a drug trafficking crime and “possess[ing] a
   firearm” “in furtherance of” the crime.57


          52
               Griffin, 800 F.3d at 202.
          53
              United States v. Broadnax, 601 F.3d 336, 340 (5th Cir. 2010) (quoting United
   States v. Daniels, 252 F.3d 411, 413-14 (5th Cir. 2001)).
          54
               Griffin, 800 F.3d at 202.
          55
             United States v. Phipps, 319 F.3d 177, 190 (5th Cir. 2003) (quoting Victor v.
   Nebraska, 511 U.S. 1, 6 (1994)).
          56
               18 U.S.C. § 924(c)(1)(A) (emphasis added).
          57
               Id.




                                               12
Case: 21-50408           Document: 00516420296              Page: 13        Date Filed: 08/04/2022




                                            No. 21-50408


           Congress added the “in furtherance” language to § 924(c) after the
   Supreme Court’s decision in Bailey v. United States,58 which held that “use”
   requires “active employment.”59 In United States v. Ceballos-Torres,60 we
   defined “in furtherance” to mean “furthering, advancing, or helping
   forward” a drug trafficking crime.61 We recognized that our definition
   “seemingly renders” the “uses or carries” portion of § 924(c) superfluous.62
   This was so because “every use of a firearm during and in relation to drug
   trafficking . . . [and] carrying a firearm during and in relation to drug
   trafficking will also always seem to constitute possession in furtherance.”63
   Nevertheless, we concluded that our definition was correct given that
   Congress amended § 924(c) to “broaden [its] reach.”64
           Here the grand jury charged Taing with “knowingly possess[ing] a
   firearm . . . in furtherance of” a drug trafficking crime. At the close of
   evidence, however, the court instructed the jury that it could find Taing


           58
                516 U.S. 137 (1995).
           59
              Id. at 143; see also United States v. Ceballos-Torres, 218 F.3d 409, 413 (5th Cir.
   2000) (“In response to [Bailey], however, Congress amended § 924 to add the ‘possession-
   in-furtherance’ language.” (footnote omitted)).
           60
                218 F.3d 409.
           61
                Id. at 412-14.
           62
                Id. at 412-13.
           63
              Id. at 413 (internal quotation marks omitted); see also id. at 413 n.4 (“It is possible
   that a situation exists that would fall within the ‘use-or-carrying-during-and-in-relation-to’
   element but not the ‘possession-in-furtherance’ element. But because we cannot imagine
   what that situation would be, for the purposes of the present analysis, we must conclude
   that the latter element renders the former superfluous.”); United States v. McGilberry, 480
   F.3d 326, 330 n.2 (5th Cir. 2007) (“It appears that the ‘possession in furtherance of’
   language completely swallows the ‘uses or carries during and in relation to’ language,” and
   “[i]t is difficult and maybe impossible to concoct a situation where a firearm is actively
   employed during a drug crime but not possessed in furtherance of that crime.”).
           64
                Ceballos-Torres, 218 F.3d at 413.




                                                    13
Case: 21-50408          Document: 00516420296              Page: 14       Date Filed: 08/04/2022




                                            No. 21-50408


   guilty if the evidence showed that he used or carried a firearm during and in
   relation to a drug trafficking crime, and it defined “use” as active
   employment. Taing reached for a loaded pistol in his waistband when the
   police approached him, he admitted that he purchased the gun for his
   protection while he sold drugs, and an expert testified at trial that those who
   sell drugs commonly carry guns for their safety. Those facts are sufficient for
   a conviction under either the “use-or-carrying-during-and-in-relation-to”
   provisions or the “possession-in-furtherance” provision of § 924(c).65 In
   Ceballos-Torres, we observed that evidence supporting a conviction under the
   “use-or-carrying-during-and-in-relation-to” provisions seemingly would
   always also satisfy the “possession in furtherance” provisions.66 The facts
   of this case do not present the “difficult and maybe impossible”
   circumstance in which these varying provisions have a meaningful difference.
   Accordingly, we conclude that the district court did not constructively
   amend Taing’s indictment.67
           Taing argues that a decision from one of our sister circuits supports
   vacating his conviction. In United States v. Madden,68 the Eleventh Circuit
   held that a similar jury instruction constructively amended Madden’s
   indictment.69 The court reasoned that “during and in relation to” is broader



           65
             See Ceballos-Torres, 218 F.3d at 413 (“Carrying must fall within the definition of
   possess. And carrying a firearm always serves to protect the holder. Because the carrying
   must be during drug trafficking, the carrying also furthers the trafficking by protecting the
   holder during that activity.”).
           66
                See 218 F.3d at 412-14.
           67
                See United States v. Thompson, 647 F.3d 180, 186 (5th Cir. 2011).
           68
                733 F.3d 1314 (11th Cir. 2013).
           69
              Id. at 1319. The indictment stated that the defendant “did knowingly possess a
   firearm in furtherance of . . . a drug trafficking crime.” Id. at 1316 (emphasis added). Like
   here, however, the court instructed the jury that the “indictment alleges that the defendant




                                                  14
Case: 21-50408          Document: 00516420296                Page: 15    Date Filed: 08/04/2022




                                             No. 21-50408


   than “in furtherance of,” so adding the “carrying-during-and-in-relation-to”
   offense to the jury instruction “broadened the possible bases for
   conviction.”70 Although we concluded in Ceballos-Torres that “during and
   in relation to” is broader than “in furtherance of,” we reasoned that once
   “during and in relation to” is combined with the “use” or “carry”
   requirement, as it is in § 924(c), the resulting “use-or-carrying-during-and-
   in-relation-to element” will “always seem to constitute possession in
   furtherance.”71         Under our circuit precedent, the district court’s jury
   instruction did not constructively amend Taing’s indictment.
                                                    C
           Lastly, we turn to Taing’s argument that his conviction must be
   vacated because the district court did not instruct the jury that it must not let
   racial bias influence its verdict. At the close of the evidence, the court told
   the jury that its duty is “to base your verdict solely upon the evidence,
   without prejudice or sympathy” and that it must “decide this case only on
   the evidence which has been admitted into court during trial.” It did not
   discuss racial bias specifically.
           We first address the standard of review. As in his constructive
   amendment argument, Taing asserts that a racial bias jury instruction error
   is structural, requiring an automatic reversal. Incorrect jury instructions are
   generally “not considered structural errors,” and because Taing did not raise




   knowingly carried a firearm during and in relation to a drug trafficking offense or possessed
   a firearm in furtherance of a drug trafficking offense.” Id. at 1317 (emphasis added).
           70
                Id. at 1319 (citing Ceballos-Torres, 218 F.3d at 413).
           71
             218 F.3d at 413 & n.4 (internal quotation marks omitted); see also 18 U.S.C.
   § 924(c)(1)(A).




                                                    15
Case: 21-50408          Document: 00516420296               Page: 16        Date Filed: 08/04/2022




                                            No. 21-50408


   this argument in the district court, we review the instruction for plain error.72
   As discussed, under plain error review, we have the discretion to correct an
   error only if the error is clear and obvious and affected Taing’s substantial
   rights.73
           We do not need to decide whether the district court committed a clear
   and obvious error because, even assuming that it did, Taing failed to establish
   that it affected his substantial rights. Taing argues that “to the extent that
   the jury . . . convicted Taing based upon his race,” it “could have” meant
   the difference between conviction and acquittal. But he fails to provide any
   evidence that the jury actually considered racial stereotypes or animus. He
   offers two facts: that he is Asian-American and only 2.3% of the population of
   the jury pool shared his race. “There is no constitutional presumption of
   juror bias,” however, either “for or against members of any particular racial
   or ethnic groups.”74 Accordingly, we conclude that Taing has not met his
   burden to establish a likelihood that the alleged error could have “meant the
   difference between [his] acquittal and conviction.”75




           72
            United States v. Percel, 533 F.3d 903, 908-09 (5th Cir. 2008); see also Jimenez v.
   Wood Cnty., 660 F.3d 841, 847 (5th Cir. 2011).
           73
                United States v. Stanford, 805 F.3d 557, 566 (5th Cir. 2015).
           74
                Rosales-Lopez v. United States, 451 U.S. 182, 190 (1981).
           75
              United States v. Vasquez, 899 F.3d 363, 378 (5th Cir. 2018) (quoting United States
   v. Fairley, 880 F.3d 198, 208 (5th Cir. 2018)); see also id. at 380 (“Even assuming for the
   sake of argument that the instruction was erroneous, Vasquez’s mere speculation that the
   jury may not have found a substantive connection for some of the many charged murders
   is not enough to demonstrate a ‘likelihood’ that the instruction ‘could have meant the
   difference between acquittal and conviction.’” (quoting United States v. McClatchy, 249
   F.3d 348, 357 (5th Cir. 2001))).




                                                  16
Case: 21-50408   Document: 00516420296          Page: 17   Date Filed: 08/04/2022




                                 No. 21-50408


                             *        *         *
         For the foregoing reasons, we AFFIRM the district court’s
   judgment.




                                      17